82 F.3d 406
Arthur P. Piercev.Philadelphia Housing Authority Board of Commissioners andTheir Agents and Successors in Office, Elton Jolly, FormerSpecial Master Philadelphia Housing Authority, GraceWhitney, Former Associate Special Master, Michael A.Smerconish, Former Regional Administrator U.S. Department ofHousing and Urban Development, Henry Cisneros, Secretary,U.S. Department of Housing and Urban Development
NO. 95-1734
United States Court of Appeals,Third Circuit.
Mar 28, 1996

Appeal From:  E.D.Pa., No. 94-cv-04180,
Kelly, J.


1
AFFIRMED.